     Case 2:20-cv-01554-KJM-DB Document 18 Filed 07/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Quiana Lei Porter,                                      No. 2:20-cv-01554-KJM-DB
12                              Plaintiff,                   ORDER
13           v.
14
     Yuba City Police Dept., et al.,
15
                                Defendants.
16

17          Quiana Lei Porter acting pro se filed her first complaint in August 2020, Compl., ECF

18   No. 1, which the assigned magistrate judge dismissed for failure to state a claim, Order, ECF

19   No. 3. Having been granted leave to amend, Porter filed the First Amended Complaint in
20   February 2021, First Am. Compl., ECF No. 7. Defendants have not answered, and the matter has

21   not been scheduled. Porter now moves for leave to file a Second Amended Complaint. Mot.,

22   ECF No. 15. Porter and her new counsel, Substitution of Counsel, ECF No. 6, having reviewed

23   the relevant evidence, seek to correct “certain facts . . . in the operative complaint to make a clear

24   record of the events that had actually transpired.” Mot. at 1. They also seek to add the

25   appropriate names of some defendants. Id. The motion is unopposed and submitted. Min. Order,

26   ECF No. 17.

27          Federal Rule of Civil Procedure 15(a)(2) states “[t]he court should freely give leave [to

28   amend] when justice so requires” and the Ninth Circuit has “stressed Rule 15’s policy of favoring

                                                       1
     Case 2:20-cv-01554-KJM-DB Document 18 Filed 07/20/21 Page 2 of 3


 1   amendments.” Ascon Properties, Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989).

 2   However, courts may decline to grant leave to amend only if there is strong evidence of ‘undue

 3   delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

 4   by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance

 5   of the amendment, [or] futility of amendment, etc.’” See Sonoma Cty. Ass’n of Retired Emps. v.

 6   Sonoma Cty., 708 F.3d 1109, 1117 (9th Cir. 2013) (quoting Foman v. Davis, 371 U.S. 178, 182

 7   (1962)). Given the early stage of this case and the fact defendants have not yet appeared, the

 8   court does not find there is any undue prejudice or undue delay. Furthermore, there is no

 9   evidence of any other factors that would persuade the court decline to grant leave to amend.

10          Accordingly, the court grants the motion. Plaintiff shall have 21 days to file a Second

11   Amended Complaint.

12          This order resolves ECF No. 15.

13          IT IS SO ORDERED.

14   DATED: July 20, 2021.
15
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
    Case 2:20-cv-01554-KJM-DB Document 18 Filed 07/20/21 Page 3 of 3


1

2




                                        3
